                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

FREDERICK BURTON,

                         Plaintiff,

                   v.                   CAUSE NO.: 3:18-CV-1037-RLM-MGG

ST. JOSEPH COUNTY JAIL, et al.,


                         Defendants.

                             OPINION AND ORDER

      Frederick Burton, a prisoner without a lawyer, filed a complaint against

Ms. Lynn Beacon, Warden Julie Lawson, and Aramark. The court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A. A filing by an unrepresented party “is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Burton sues Ms. Lynn Beacon because he believes the care he received

for his diabetes was inadequate. Mr. Burton alleges that a member of the medical

staff deliberately withheld his insulin for two weeks. He also alleges that a

medical staff member administered the wrong insulin on January 2, 2019. Under

the Eighth Amendment, inmates are entitled to adequate medical care. Estelle v.

Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy
both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference

to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical

need is “serious” if it is one that a physician has diagnosed as mandating

treatment, or one that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653 (7th

Cir. 2005). Deliberate indifference means that the defendant “acted in an

intentional or criminally reckless manner, i.e., the defendant must have known

that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily

done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). Mr. Burton

hasn’t alleged facts from which it can be inferred that the alleged conduct was

deliberately indifferent to his serious medical needs. He describes medical errors,

but negligence – even gross negligence – doesn’t violate the Constitution. Lee v.

Young, 533 F.3d 505, 509 (7th Cir. 2008). Furthermore, Mr. Burton doesn’t

allege that Ms. Beacon caused his insulin to be withheld or that she caused the

wrong insulin to be administered. There is no general respondeat superior

liability under 42 U.S.C. § 1983, and Ms. Beacon can’t be held liable simply

because she oversees other medical staff. See Burks v. Raemisch, 555 F.3d 592,

594 (7th Cir. 2009). “[P]ublic employees are responsible for their own misdeeds

but not for anyone else’s.” Id. at 596. “Only persons who cause or participate in

the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir.




                                        2
2007). This complaint doesn’t state a claim against Ms. Beacon upon which relief

could be granted.

      Mr. Burton also sues Aramark. He alleges that Aramark, the private

company that provides meals at the jail, serves inmates a juice product

containing aspartame even though the dangers of aspartame are well-known.

Mr. Burton believes that the aspartame in the juice caused him to suffer from

headaches, ringing in the ears, and dizziness. He has stopped drinking the juice,

and some of his symptoms have resolved. Mr. Burton doesn’t say he was required

to consume the juice product containing aspartame. In fact, it appears that he

was free to not consume it; he indicated that he has stopped drinking it and his

symptoms have improved. While a private company may be held liable for

constitutional violations when it performs a state function, West v. Atkins, 487

U.S. 42 (1988), Mr. Burton hasn’t alleged a constitutional violation. Offering

inmates beverages containing aspartame, a product that is included in many

food products sold in the United States, doesn’t violate the Constitution. Hunter

v. Yates, No. 1:07-CV-00151-AWI-SMS-PC, 2009 WL 233791, at *3 (E.D. Cal.

Jan. 30, 2009), report and recommendation adopted, No. 1:07-CV-00151-AWI-

SMS-PC, 2009 WL 1035358 (E.D. Cal. Apr. 17, 2009)(“Plaintiff's allegation that

beverages served at PVSP contain artificial sweeteners does not come close to

stating an Eighth Amendment violation.”) Mr. Burton hasn’t stated a claim upon

which relief could be granted against Aramark.

      Lastly, Mr. Burton sues Warden Julie Lawson, alleging that she hasn’t

handled his grievances properly. Mr. Burton has no constitutional right to access



                                       3
the grievance process. See Grieveson v. Anderson, 538 F.3d 763, 770 (7th

Cir. 2008) (noting that there is not a Fourteenth Amendment substantive due-

process right to an inmate grievance procedure). Mr. Burton hasn’t alleged that

Warden Lawson was personally involved in denying him insulin, having the

wrong insulin administered, or serving him beverages containing aspartame. Mr.

Burton might think that she is responsible for these wrongs because she is the

warden, section 1983 “liability depends on each defendant’s knowledge and

actions, not on the knowledge or actions of persons they supervise.” Burks v.

Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Mr. Burton hasn’t stated a claim

upon which relief can be granted against Warden Lawson.

      While this complaint does not state a claim, the court will give Mr. Burton

a chance to replead his claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014,

1022-23, 1025 (7th Cir. 2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir.

2006). If he chooses to file an amended complaint, he should explain in his own

words what happened, when it happened, where it happened, who was involved,

and how he was personally injured by the conditions he describes, providing as

much detail as possible. If he includes more than one claim, he needs to explain

how his claims are related to one another. He must include all of the facts and

exhibits he wishes the court to consider. The complaint cannot be amended or

supplemented by interlineation. N.D. Ind. L.R. 15-1.

      Lastly, Mr. Burton sent letters to the court asking when the defendants

were served with process and requesting a settlement conference. (ECF 15, 16.)

No defendant will be served until the court has screened the amended complaint



                                       4
and granted Mr. Burton leave to proceed on one or more claims. While a

settlement conference might be appropriate at a later time, Mr. Burton’s request

is premature at this juncture.

      For these reasons, the court:

            (1) DIRECTS the clerk to place this cause number on a blank

      Prisoner Complaint form (INND Rev. 8/16) and sent it to Frederick Burton;

      and

            (2) GRANTS Frederick Burton to and including May 20, 2019, to file

      an amended complaint.

If Mr. Burton doesn’t respond by the deadline, this case will be dismissed without

further notice pursuant to 28 U.S.C. § 1915A because the current complaint

does not state a claim.

      SO ORDERED on May 1, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        5
